Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Xu et al. (WO 2015/089105) teaches dry powder compositions comprising vardenafil, or pharmaceutically acceptable salts or esters there.  The dry powder composition may include a carrier/excipient.  The concentration of the active agent may be at lease about 2% by weight.  Methods of aerosolizing the dry powder compositions and using them to treat various diseases (Abstract).  Xu et al. disclose the dose of micronized vardenafil has a nominal dose of at least about 0.25 mg ([0095]).  Xu et al. disclose the lactose may be a suitable powder base with a fine lactose of less than 7 micron at a concentration of 2 to 50% by weight of the total lactose composition; wherein lactose of different size fractions may be combined in a dry powder composition.  Xu et al. disclose particles of lactose of about 60 to about 90 micron. Xu et al. disclose treating pulmonary hypertension (([0099]).  Xu et al. disclose the average particle size ranges about 1-3 microns to be effective delivery to the area of the lungs needed ([0106]).  Xu et al. disclose pulmonary delivery with higher aerosolization efficiencies about 70% FPF may allow less mouth and throat deposition upon aerosolization and inhalation by a subject ([0107]).  Xu et al. disclose the inhaled dose required to attain efficacy in a human subject with pulmonary hypertension delivered via a high efficiency in haler device may be about 1/10th to 1/20th the oral dose ([0108]).  Xu et al. disclose the composition is administered by air flow induced through the outlet channel to cause air and powder pharmaceutical composition to enter into the dispersion chamber from the inlet, and to cause the actuator to oscillate within the dispersion chamber to assist in dispersing the powder pharmaceutical composition from the outlet for delivery to a subject through the outlet ([0080]).
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612